DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 3, filed 5/17/2022, with respect to the rejection(s) of claim(s) 1 under Kim, Tokunaga, and Umayahara have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim, Tokunaga, Umayahara, and the new prior art of Breault (US 6,232,006 B1, hereafter Breault) as detailed in the claim rejections below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0114469 A1, hereafter Kim), in view of Breault (US 6,232,006 B1, hereafter Breault), in view of Tokunaga (US 2018/0277870 A1, hereafter Tokunaga), further in view of Umayahara (US 2012/0020128 A1, hereafter Umayahara).
With regard to claim 1, Kim teaches a fuel cell stack (310) having a coolant channel inside (fuel-cell-coolant loop, not shown) where coolant flows in one direction (fuel-cell-coolant loop, not shown, would require coolant flow in a direction) and having a first surface (top side of stack 310) [0075-0077, fig. 1]; 
Kim teaches a fuel cell coolant loop [0075-0077, fig. 1] but does not explicitly teach the coolant channel details or flow direction.  However, in the same field of endeavor, Breault teaches a fuel cell with a coolant loop with channels (passages 62, 64, 66, and 68) that flow parallel to the top surface of the fuel cell stack in a right to left direction [col. 7 lines 9-26].  It would have been obvious to one of ordinary skill in the art to use the coolant loop configuration of Breault as the coolant loop of Kim for the benefit of removing heat from the reaction zone of the fuel cell [Breault col. 8 lines 48-53].  When used with the fuel cell of Kim the channels (passages 62, 64, 66, and 68) would be parallel to the first surface of Kim (top side of stack 310) [Kim fig. 1, Breault fig. 1].
Kim further teaches a boost converter disposed across a gap from the first surface without being partitioned by a heat shielding member, the boost converter including a capacitor disposed following the first surface (within converter 320)  [0066, 0069, 0075-0077, fig. 1]; and at least the capacitor (within converter 320) is disposed on an upstream side (right side of passages with right to left flow) from a middle (central area of passages 62, 64, 66, and 68 of Breault loop that would be used in modified Kim) of the coolant channel in the direction that the coolant channel extends [Kim fig. 1, Breault fig. 1].
Kim does not explicitly teach the fuel cell stack and boost converter are accommodated in the same space in a container.  However, in the same field of endeavor, Tokunaga teaches a case (case 30 including lower case 10 with open upper and upper case 20) that accommodate a fuel cell stack and boost converter in the same space [0028-0031, fig. 2].   It would have been obvious to one of ordinary skill in the art based on the teachings of Tokunaga to house the fuel cell stack and boost converter of Kim in one case for the benefit of saving space [Tokunaga 0008].
Kim does not explicitly teach a current sensor.  However, in the same field of endeavor, Umayahara teaches the use of a current sensor [0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the current sensor of Umayahara with the boost converter of modified Kim for the benefit of being able to detect outlet current of the boost converter [Umayahara 0043].

    PNG
    media_image1.png
    410
    300
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    617
    695
    media_image2.png
    Greyscale


With regard to claim 2, modified Kim teaches a capacitor and current sensor as detailed in the rejection of claim 1 above.  Modified Kim does not teach the relative location of the components, however this would be an obvious variant to one of ordinary skill in the art since this would only require a rearrangement of parts and they would perform the same functions.  See MPEP 2144.04 VI.
With regard to claims 3 and 4, Kim teaches a boost converter [0066, 0069, 0075-0077, fig. 1] but does not explicitly teach a separate reactor and power module.  However, in the same field of endeavor, Tokunaga teaches a boost converter that comprises a separate reactor (40) and power module (IPM) and coolers (44 and 45) where coolant different from the coolant flowing through the (fuel cell) coolant channel flows (separate path from inlet 23 to outlet 24 that would be integrated into line 360 when combined with Kim and not part of fuel-cell-coolant loop) with the reactor and power module (IPM) arranged side by side in a direction orthogonal to the direction in which the coolant channel extends (side by side in vertical direction as seen in fig. 4) [0037, fig. 4].  It would have been obvious to one of ordinary skill in the art to use the separate reactor and power module and separate cooling structures of Tokunaga with the boost convert of Kim for the benefit of suppressing heat generation in the boost converter by separately cooling the components [Tokunaga 0037].  Modified Kim does not teach the relative location of the capacitor and current sensor, however this would be an obvious variant to one of ordinary skill in the art since this would only require a rearrangement of parts and they would perform the same functions.  See MPEP 2144.04 VI.
With regard to claim 5, Modified Kim does not teach the relative location of the  current sensor, however this would be an obvious variant to one of ordinary skill in the art since this would only require a rearrangement of parts and would perform the same function.  See MPEP 2144.04 VI.
With regard to claim 7, Kim teaches a direct electrical connection between the fuel cell and boost converter (via terminals and nodes N1 and N2) [0070, fig. 1] but does not explicitly teach the use of bus bars.  However, in the same field of endeavor,  Tokunaga teaches the use of bus bars to electrically connect components [0016].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the bus bars of Tokunaga to connect the fuel cell and boost converter of Kim since they are known to be effective at electrically connecting components [Tokunaga 0016].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Breault, Tokunaga, and Umayahara as applied to claims 1-5 and 7 above, and further in view of Sederquist (US 6,207,306, hereafter Sederquist).
With regard to claim 6, modified Kim does not explicitly teach the claimed ambient temperature range.  However, in the same field of endeavor, Sederquist teaches fuel cells are known to operate in ambient temperatures of up to 95°C (which overlaps and obviates the claimed range) [col. 11 line 20-23].  It would have been obvious to use the temperature of Sederquist with the fuel cell of modified Kim since it is known to allow for water self-sufficiency without a humidification device [Sederquist col. 11 line 20-23].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724